DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “an electrical bias signal causes ions to bombard the substrate” (emphasis added). It is unclear as to whether the “electrical bias signal” is 1) an electrical potential that is applied to the substrate causing ions to be attracted for bombardment, 2) a signal from a controller or operator that causes the substrate to be moved into a position to be bombarded by the ions, 3) an electrical bias on a sputter target to ignite the plasma to then bombard the substrate, or 4) some other electrical signal or bias that then causes the ions to bombard the substrate. Claims 2-20 are rejected as being dependent on claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-8, 10-11, 14-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West et al (US 2014/0268479).
With respect to claim 1, West discloses in fig. 1 method of depositing a film on a substrate [101] using a DC magnetron sputtering process in an apparatus (i.e. chamber) [100] for depositing the film on the substrate [101] positioned therein on a substrate support [124] (para 0014-0015 and 0024-0025), wherein the DC magnetron sputtering process uses an electrical signal supply device [117] for supplying an electrical bias signal to cause ions to bombard the substrate [101] (para 0016, 0019, 0022 and 0024-0025). Fig. 2 depicts the substrate support [124] comprises a diameter (i.e. central region) [230] surrounded by an edge region, the central region [230] being raised with respect to the edge region (para 0026-0028), wherein figs. 1-2 further depict the substrate [101] positioned on the central portion [230] of the substrate support [124] such that a portion of the substrate ]101] both overlays and is spaced apart from the edge region.
With respect to claims 6 and 7, West further discloses at para 0024 the electrical signal supply device [117] that supplies the electrical bias signal is “An RF power supply 117A-B [that] may be coupled to the substrate support 124 in order to induce a negative DC bias on the substrate 101. In addition, in some embodiments, a negative DC self-bias may form on the substrate 101 during processing.”
With respect to claim 8, West further depicts in fig. 1 the substrate [101] extends beyond an innermost portion of the edge region.
With respect to claim 10, West further depicts in fig. 1 the chamber [100] comprises an interior volume (i.e. process space) [120] (para 0016).
With respect to claims 14 and 15, West further depicts in fig. 1 the substrate [101] on an uppermost surface of the substrate support [124], wherein figs. 1-2 depict the central region [230] comprises a plateau above the edge region, wherein the plateau defines the uppermost surface.
With respect to claims 18 and 19, West further depicts in fig. 1 the plateau defines the substantially planar uppermost surface of the substrate support [124] against which the substrate [101] lies, wherein the substrate [101] is a planar substrate that contacts an entire width of the plateau of the substrate support [124].
With respect to claim 20, West further depicts in fig. 1 the substrate [101] positioned on the substrate support [124] and has a central portion that is disposed in contact with the plateau of the substrate support [124], and an outermost peripheral portion overlays and extends beyond an innermost portion of the edge region of the substrate support [124], wherein there is no direct contact between the outermost peripheral portion of the substrate [101] and the edge region of the substrate support [124], with the outermost peripheral portion of the substrate [101] completely spaced apart from the substrate support [124].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over West et al (US 2014/0268479) as applied to claim 1 above, and further in view of Desideri et al (Aluminium Nitride Films on Glass).
With respect to claims 2-4, the reference is cited as discussed for claim 1. However West is limited in that while material from the target [166] is deposited on the substrate [101] to form the film using one or more process gases (fig. 1; para 0021 and 0023), materials of the target [166] and types of process gases are not specifically suggested.
Desideri teaches in II. EXPERIMENTAL DEVICES a similar DC magnetron sputtering process of West, with Desideri teaching using a chamber to deposit an aluminum nitride (AlN) film on a substrate from a target of Al sputtered with process gases comprising a mixture of Ar and N2 (II. EXPERIMENTAL DEVICES), wherein depending on the mixture and pressure in the chamber, the AlN film has a (002) orientation (IV. DISCUSSION). Desideri cites the advantage of the target of Al and mixture of Ar and N2 as obtaining a preferred crystal orientation of the AIN (Abstract).
It would have been obvious to one of ordinary skill to use the target of Al and mixture of Ar and N2 to deposit AlN taught by Desideri as the material of the target and process gases of West since West fails to specify a particular material for the target and types of process gases, and one of ordinary skill would have a reasonable expectation for success in making the modification since Desideri has shown success in DC magnetron sputtering AIN films similar to the DC magnetron sputtering process of West to obtain a preferred crystal orientation.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over West et al (US 2014/0268479) as applied to claim 1 above, and further in view of Akiyama (US 2012/0325649).
With respect to claims 2 and 5, the reference is cited as discussed for claim 1. However West is limited in that while the process is directed to sputter depositing films for LED or MEMS (para 0003), films of bimetallic nitrides are not specifically suggested.
Akiyama teaches a sputtering process for forming a film for MEMS on a substrate while maintaining the substrate at a temperature range of 5-450oC (Basic-Abstract), wherein the film comprises sputter depositing a bimetallic nitride of aluminium scandium nitride (Basic-Abstract).
It would have been obvious to one of ordinary skill in the art to sputter deposit aluminium scandium nitride as taught by Akiyama for the DC magnetron sputtering process of West to yield the predictable result of forming a film for MEMS.
Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over West et al (US 2014/0268479) as applied to claim 1 above, and further in view of Kaneko (JP No. 02011761).
With respect to claim 9, the reference is cited as discussed for claim 1. However West is limited in that rotating the substrate during is not suggested.
Kaneko teaches in fig. 1 rotating a substrate (i.e. object) [11] during film deposition that faces a target [8] on a backing plate [5] that forms a cathode via DC power supply [7] with magnets [9] disposed outside a chamber. Kaneko cites the advantage of the rotating the substrate as improving uniformity of film thickness and efficiency of utilizing a sputter target [8] (abstract).
It would have been obvious to one of ordinary skill in the art to incorporate to rotate the substrate as taught by Kaneko during the depositing of West to gain the advantages of improving uniformity of film thickness and efficiency of utilizing a sputter target of West.
With respect to claims 11 and 12, West further depicts in fig. 1 the DC magnetron sputtering process is performed by a DC magnetron comprising a target (i.e. cathode) [166] disposed within the chamber [100] above the substrate [101], a DC power supply [168] connected to the cathode [166] and magnets adjacent a back surface of the cathode [166] (para 0024-0025). West also discloses the DC power supply [168] is controllable, which encompasses pulsing DC power.
However West is limited in that while fig. 1 depicts the target [166] in the chamber [100] and attached to a power supply with a magnetron (para 0025), a backing plate attached to the target with the magnetron outside the chamber is not specifically suggested.
Kaneko teaches in fig. 1 a target [8] on a backing plate [5] that forms a cathode via DC power supply [7] with magnetron [9] disposed outside a chamber. Kaneko cites the advantage of the target within the chamber attached to a backing plate to form a cathode and magnets outside the chamber as improving uniformity of film thickness and efficiency of utilizing a sputter target [8] (abstract).
It would have been obvious to one of ordinary skill in the art to incorporate the target, backing plate, and magnets as taught by Kaneko into West to gain the advantages of improving uniformity of film thickness and efficiency of utilizing a sputter target of West.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over West et al (US 2014/0268479) as applied to claim 1 above, and further in view of Burgess (US 2012/0325649).
With respect to claim 13, the reference is cited as discussed for claim 1. However West is limited in that while the substrate support [124] contains ceramic and/or aluminum for maintaining cooling and configured for operating at a low temperature (para 0027 and 0031), a specific temperature is not suggested.
Burgess teaches a DC magnetron sputtering process (abstract; para 0021), similar to the DC magnetron sputtering process of West. Burgess further depicts in fig. 1 a cathode target [12] facing a wafer (i.e. substrate) on a substrate support [11] (para 0021), wherein the substrate support [11] comprises aluminium and is configured for a temperature range of 100-450oC (para 0023). Burgess cites the advantage of the substrate support being configured for the temperature range as providing effective cooling of the substrate in a high temperature process without the need for gas backside cooling or mechanical clamping (para 0024).
It would have been obvious to one of ordinary skill in the art to have the substrate support of West be configured for the temperature range of 100-450oC as taught by Burgess to gain the advantage of providing effective cooling of the substrate in a high temperature process without the need for gas backside cooling or mechanical clamping.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over West et al (US 2014/0268479) as applied to claim 16 above, and further in view of Gondhalekar et al (US Patent No. 6,682,603).
With respect to claims 16 and 17, the reference is cited as discussed for claim 1. However West is limited in that while fig. 1 depicts the substrate support [124] has a height of a step from the edge region to the central region, and a ratio of a diameter of the plateau of the central region to a diameter of the edge region, a specific ratio and height are not specifically suggested.
Gondhalekar teaches in fig. 4 a substrate [17] on a substrate support [18], wherein the substrate support [18] has an electrical bias signal applied via power supply, wherein the substrate support is usable in either a CVD or sputtering apparatus (abstract; col. 10, lines 19-32; col. 14, lines 12-22), wherein figs. 4-5 depict the substrate support [18] comprises a central upper surface portion (i.e. central region) [106] having a plateau surrounded by a peripheral upper surface portion (i.e. edge region) [108] having an upwardly facing surface, the central region [106] being raised with respect to the upwardly facing surface of the edge region [108], with the substrate [17] disposed in direct contact with the central portion [106] while overlaying the edge portion [108] with no direct contact between the substrate [17] and edge region [108] (col. 10, lines 33-52). Gondhalekar depicts in figs. 4-5 further depict a “shoulder or “step” leading from the edge region [108] to the central region [106] (col. 10, lines 42-52), wherein the step extends a distance [Y] from the central region [106] to the edge region [108] of ~0.128 mm, or in a range of ~0.128 to ~3 mm, (col. 10, lines 42-52; col. 13, lines 21-25), with the distance (i.e. height) [Y] also being optimizable to determine uniformity of an electric field existing over peripheral regions of the substrate [17] during processing (col. 11, lines 61-65). Figs. 4-5 also depict a diameter (i.e. 2*[R]) of the plateau of the central region [106] to a diameter (i.e. 2*[R] + 2*[X]) of the edge region [108], with [R] being a substrate diameter and [X] being an extension distance (col. 10, lines 42-52; col. 12, lines 59-67), wherein an embodiment teaches the substrate diameter is 200 mm or 300 mm, the central region [106] has a radial distance of ~96 mm, and the extension distance [X] being ~29 mm (col. 2, lines 51-54; col. 12, lines 59-67), resulting in a ratio of (2*96) / (2*96 + 2*29) = ~0.768, with the extension distance [X] being optimizable of increasing the extension distance [X] to increase to determine uniformity of an electric field existing over peripheral regions of the substrate [17] (such as a 300 mm substrate) during processing (col. 11, lines 61-65; col. 12, lines  col. 13, lines 8-18), which decreases the ratio to less than ~0.768, with it being held that in the case where the claimed ranges (ratio of 60/194=0.309 to 114/194=0.587) “overlap or lie inside ranges (ratio less than ~0.768) disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05, Section I). Gondhalekar also teaches that ‘a detachable shield [110] can be disposed on edge region [108]’ (abstract; col. 10, lines 55-59; col. 11, lines 1-5), with the term ‘can’ considered to mean that the ‘detachable shield [110]’ is not necessary, and therefore optional. Gondhalekar cites the advantages of the height of the step as enhancing process performance by reducing electric field edge effects as well as improving directional distribution of ions traveling to the substrate [17] (abstract).
It would have been obvious to one of ordinary skill in the art to use the diameters of the central and edge regions and the height of the step as taught by Gondhalekar as the specific diameters and height of West to gain the advantages of enhancing process performance by reducing electric field edge effects as well as improving directional distribution of ions traveling to the substrate. In addition it would have been obvious to one of ordinary skill in the art to incorporate the diameters of the central and edge regions and the height of the step taught by Gondhalekar as the diameters of the central and edge regions and the height of the step of West since West fails to specify specific diameters and height, and one of ordinary skill would have a reasonable expectation for success in making the modification since Gondhalekar has shown these diameters and height to be usable in a sputtering apparatus comprising a similarly designed substrate support of West.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-7,8, 10-11, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent No. 9,719,166 in view of West et al (US 2014/0268479). Although the claims at issue are not identical, they are not patentably distinct from each other because both require a method of supporting a workpiece during PVD (with PVD defined as using a DC magnetron sputtering process), the method using a substrate support configured for a temperature range of 100-400oC while a film is deposited onto a substrate, the substrate overlaying an edge region (i.e. side region) of the substrate support while in contact with a central region of the substrate support, with West teaching at para 0022 and 0024 to provide an electrical bias signal to the substrate support from an RF power supply to induce a DC bias in order to attract ions from a plasma towards the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794